     Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 1 of 25 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


ABNER WILLIAMS,

               Plaintiff,                            Case No.:
v.

RIPA & ASSOCIATES, L.L.C. and
FLORIDA ASPHALT CONTRACTORS,
L.L.C.,

            Defendants.
__________________________________/

                   COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, ABNER WILLIAMS, by and through her undersigned

counsel and sues the Defendants, RIPA & ASSOCIATES, L.L.C. (“RIPA”) and FLORIDA

ASPHALT CONTRACTORS, L.L.C. (“FAC”) and states as follows:

                              JURISDICTION AND VENUE

        1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367 and

1441(b).

        2.     Venue lies within the United States District Court for the Middle District of

Florida, Tampa Division because a substantial part of the events giving rise to this claim

occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                          PARTIES

        3.     Plaintiff, ABNER WILLIAMS, is a resident of Pasco County, Florida.

        4.     Defendant, RIPA, is a Florida Limited Liability Corporation authorized and

doing business in this Judicial District. At all times material, Defendant employed Plaintiff.


                                         Page 1 of 25
   Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 2 of 25 PageID 2




At all times material, Defendant employed the requisite number of employees and, therefore,

is an employer as defined by the Title VII of the Civil Rights Act of 1964, the Florida Civil

Rights Act, and 42 U.S.C. §1981.

        5.      Defendant, FAC, is a Florida Limited Liability Corporation authorized and

doing business in this Judicial District. At all times material, Defendant employed Plaintiff.

At all times material, Defendant employed the requisite number of employees and, therefore,

is an employer as defined by the Title VII of the Civil Rights Act of 1964, the Florida Civil

Rights Act, and 42 U.S.C. §1981.

        6.      Defendants are a single employer/integrated enterprise and/or joint employers.

Defendants hold themselves out to the public as “sister” companies.

        7.      At all times material, Plaintiff was an employee of Defendant within the

meaning of the Title VII of the Civil Rights Act of 1964 and the Florida Civil Rights Act.

                                  GENERAL ALLEGATIONS

        8.      At all times material, Defendant acted with malice and reckless disregard for

Plaintiff’s federal and state protected rights.

        9.      At all times material, Plaintiff was qualified to perform his job duties within the

legitimate expectations of his employers.

        10.     Plaintiff has retained the undersigned counsel to represent him in this action

and is obligated to pay them a reasonable fee for their services.

        11.     Plaintiff requests a jury trial for all issues so triable.




                                            Page 2 of 25
   Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 3 of 25 PageID 3




                          ADMINISTRATIVE PREREQUISITES

       12.     On November 4, 2019, Plaintiff timely filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”) as to Defendant FAC.

       13.     On February 4, 2020, Plaintiff amended his Charge of Discrimination to include

Defendant RIPA.

       14.     On June 23, 2020, the EEOC issued a Dismissal and Notice of Rights related to

Plaintiff’s Charge of Discrimination as to Defendant RIPA. This Complaint has been filed

within ninety (90) days of the issuance of the Dismissal and Notice of Rights; therefore,

Plaintiff has met all conditions precedent to filing this Complaint.

       15.     On June 23, 2020, the EEOC issued a Dismissal and Notice of Rights related to

Plaintiff’s Charge of Discrimination as to Defendant FAC. This Complaint has been filed

within ninety (90) days of the issuance of the Dismissal and Notice of Rights; therefore,

Plaintiff has met all conditions precedent to filing this Complaint.

       16.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this

claim is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred

and eighty (180) days have passed since the filing of the Charges.

                                FACTUAL ALLEGATIONS

       17.     Plaintiff is a Black/African-American male.

       18.     On or about November 26, 2018, Plaintiff began his employment with

Defendants. Based on his pre-employment discussions with John Bramonte (Vice President),

Plaintiff understood that he was starting in the position of Foreman.



                                          Page 3 of 25
   Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 4 of 25 PageID 4




       19.     When Plaintiff met John Bramonte on the first day of work, Bramonte said:

“geesh, you’re a big one.” Bramonte then told Plaintiff to “grab a shovel” until Bramonte

could figure out what team Plaintiff would be on.

       20.     By the beginning of 2019, Plaintiff realized that he was going to be working for

Defendant as a Screed Operator, not a Foreman.

       21.     In or around February 2019, Plaintiff’s supervisors and co-workers began

making harassing race-based comments and jokes. At first, Plaintiff tried to ignore the racially

charged atmosphere and do his job, but the harassment and discrimination quickly escalated.

       22.     Mike Schutt (Tack Truck Driver) was the individual that, at first, primarily

made the inappropriate racist comments and jokes. Schutt made these race-based comments

on a daily basis.

       23.     In or around early February 2019, Schutt approached Plaintiff and stated: “What

do you call a woman when flies hang around her pussy? A Black woman, get it? Flies only

hang around shit.”

       24.     On another occasion, Schutt stated to Plaintiff: “Hey, I was watching the news

this morning and a scientist was wondering how to stop little Black girls from jumping in the

bed . . . put Velcro on the ceiling!” Schutt, laughing, continued: “How the hell will you get

them down? Tell the Mexican kids it’s a pinata!” Schutt continued laughing, while Plaintiff

looked at him in disgust and walked away.

       25.     In or around February 2019, after Schutt made the “joke” about Black women,

Plaintiff lodged a complaint about the racial harassment and discrimination to John Bramonte

and Celeste Bramonte (Administrative Coordinator).



                                         Page 4 of 25
   Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 5 of 25 PageID 5




       26.       Nothing was done by John Bramonte or Celeste Bramonte to stop the racial

harassment and discrimination. Instead, John Bramonte laughed at Schutt’s race-based jokes

after Plaintiff complained and commented: “oh, Mike jokes around like that, he’s a fool.”

       27.       Moreover, after Plaintiff made his complaint, John Bramonte told Plaintiff’s

crew, who then began calling Plaintiff a “snitch.”

       28.       After Plaintiff reported Schutt’s behavior, Schutt again began telling a racist

joke. Plaintiff intervened, told Schutt to stop, that he already reported him to John Bramonte

and would go above Bramonte if necessary. At that point, Schutt called Bramonte over and

stated: “I was telling Abner that you know I’m not a racist, I am more like Mario. He is an

Italian plumber who was made by the Japanese. He speaks English, looks like a Mexican and

jumps like a Nig . . ., I mean Black man, and grabs coins like a Jew.” Bramonte laughed

hysterically.    Plaintiff responded: “Really, John?     You think that’s funny?”     Bramonte

responded by telling Plaintiff that he was “way too sensitive.”

       29.       On or about April 22, 2019, Chad Cole (Foreman) threw a shovel in Plaintiff’s

direction and said: “what the fuck are you doing?”

       30.       In or around May 2019, John Bramonte bought lunch for Plaintiff’s crew in

which Plaintiff was the only Black employee. Bramonte looked at Plaintiff and stated: “I can

buy everyone lunch, but I know all you want is watermelon and fried chicken.” Plaintiff

responded: “Seriously, John, are you making racial jokes now?” Bramonte laughed and said:

“nah, not me.”




                                          Page 5 of 25
   Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 6 of 25 PageID 6




       31.      On or about July 16, 2019, Plaintiff requested October 24-26, 2019 off for a

short family vacation. Celeste Bramonte approved Plaintiff’s request and it was scheduled to

be a paid vacation.

       32.      In or around August 2019, Cole approached Plaintiff and stated: “Hey Abner,

I’m not a racist, but I want to tell you a joke I heard. I have plenty of Black friends, now can I

tell you a joke?” Plaintiff stated: “I hope not a black joke.” Cole said that it was not, but was

“funny as hell.” Cole proceeded: “A Black guy walks with a parrot on his shoulder at a fruit

stand and asks the clerk the price of watermelons. The clerk notices the parrot and says ‘is it

tamed?’ The parrot responds: ‘in the jungle, there’s a million of them.’”

       33.      On October 4, 2019, Cole brought a whip (a vestige of American slavery) to the

workplace. Cole and Tim Boon (Superintendent) cracked the whip a few times in front of

Plaintiff and then Cole asked Plaintiff what the whip meant to him.

       34.      After intimidating Plaintiff with the symbol of racism, brutality and white

supremacy, Cole placed the whip in Plaintiff’s workspace. While doing so, Cole laughed

hysterically.

       35.      On or about October 15, 2019, Plaintiff complained to John Bramonte about the

whip. Once again, Bramonte laughed at Plaintiff.

       36.      Following Plaintiff’s complaint, Cole began sending Plaintiff home early and

taking Plaintiff off of the work schedule.

       37.      For example, on or about October 15, 2019, Plaintiff received an emergency

call from his wife. After Plaintiff finished the phone call, Cole told Plaintiff to “get the fuck

off my clock” and sent Plaintiff home. Plaintiff contacted Defendants’ Human Resources



                                          Page 6 of 25
   Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 7 of 25 PageID 7




department and was told to report to the office. When Plaintiff arrived at the office Celeste

Bramonte told Plaintiff that John Bramonte wanted to speak with him. Plaintiff told John

Bramonte that he felt that Cole was targeting him and harassing him.

       38.     During the meeting, Plaintiff showed Bramonte the photographs of the whip

that Cole used to harass, demean and intimidate Plaintiff. Bramonte was already aware of the

incident and Plaintiff asked why Cole was not terminated for his behavior. Bramonte laughed

and stated: “oh, he didn’t mean anything by it.” Bramonte continued: “he says he was just

cracking the whip at you guys, you know, how slave masters do.” Plaintiff told Bramonte that

he was downplaying the situation, to which Bramonte replied that Plaintiff was being “too

sensitive.” Plaintiff asked if there was anyone that he could talk to about the situation at work

and Bramonte told him that there was “no one else to see” and that Bramonte would investigate.

       39.     At the end of the meeting, John Bramonte asked Plaintiff if he would just show

up to work and not talk speak to anyone. Plaintiff responded: “God gave me a mouth to speak

and that’s why I am in the office reporting what occurred today.” Bramonte responded: “Oh,

you people have a voice.” Ultimately, Bramonte sent Plaintiff home for the remainder of the

day and told Plaintiff that he would be paid for the day. However, when Plaintiff received his

next paycheck, he was not paid for the time.

       40.     On or about October 16, 2019, Plaintiff was reassigned to a new crew.

       41.     On or about October 22, 2019, Plaintiff overheard Josh George (Forman) and

crew members discussing Plaintiff’s October 15, 2019 complaints and conversation with John

Bramonte, including the whip that Cole used to harass and intimidate Plaintiff. Defendants’




                                         Page 7 of 25
   Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 8 of 25 PageID 8




employees continued to refer to Plaintiff as “snitch” and “job snitch.” For example, George

stated: “Be careful with Abner, he is coming for all of us.”

        42.     On or about October 23, 2019, William Amos Purcell, Jr. (Machine Operator)

shoveled hot asphalt and sand toward Plaintiff.

        43.     Plaintiff took his approved family vacation from October 24 to October 26,

2019.

        44.     While Plaintiff was on vacation, George sent Plaintiff a text message instructing

Plaintiff to report to the office on Monday, October 28, 2019 to meet with John Bramonte.

        45.     On October 28, 2019, Plaintiff met with John Bramonte to lodge another

complaint about the racial harassment and discrimination. Bramonte threatened to terminate

Plaintiff’s employment because of the hot asphalt situation with Amos, Jr. on October 23,

2019. Bramonte said: “I should fire you, Mr. Williams.” Plaintiff was shocked and asked

why he was being threatened with his job when he was the person who reported it. Plaintiff

also stated to Bramonte that he had been complaining to Bramonte for months about the racial

harassment and discrimination with no resolution. Bramonte then stated: “Look how big you

are, I can’t have a guy your size going after my employees.” Plaintiff responded: “Isn’t that a

discriminatory statement?”       Again, Bramonte referred to Plaintiff as “you people.”

Ultimately, Bramonte told Plaintiff to report to work the next day and he would find something

for Plaintiff to do.

        46.     On or about October 30, 2019, Celeste Bramonte informed Plaintiff that he

would not be compensated for his three vacation days because Plaintiff did not have any PTO

available and that Plaintiff should have checked the ADP system and he would have known.



                                          Page 8 of 25
   Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 9 of 25 PageID 9




Plaintiff reminded Bramonte that the ADP system did not exist until a few weeks prior and that

she approved his paid leave in writing via text message four months prior.

       47.     Shortly after Plaintiff raised the pay issue with Celeste Bramonte, he was told

to go to Quest Diagnostics for a random drug test/hair sample. Plaintiff was the only member

of his crew sent to Quest Diagnostics for testing.

       48.     On November 4, 2019, Plaintiff arrived at work driving his wife’s vehicle. Josh

George and Kevin Woodward (Head Superintendent) were together and Woodward stated: “I

don’t know why you went and got that car. You might as well take it back.”

       49.     On November 4, 2019, Plaintiff filed his Charge of Discrimination with the

EEOC and FCHR.

       50.     On November 7, 2019, Plaintiff emailed a copy of the Charge of Discrimination

to John Bramonte.

       51.     Following the filing of Plaintiff’s Charge of Discrimination, Defendants

demoted Plaintiff from the Screed Operator position to a general laborer.

       52.     During the work week of November 4, 2019 to November 10, 2019, Plaintiff

worked 45.4 hours, but was only compensated by Defendants for 38.2 hours.

       53.     On December 10, 2019, as a result of the ongoing harassment, discrimination,

and retaliation, Plaintiff resigned from his position with Defendants.

                                         COUNT I
                            42 U.S.C. §1981 DISCRIMINATION

       54.     Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       55.     Plaintiff, a Black/African-American male, is a member of a protected class.


                                          Page 9 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 10 of 25 PageID 10




       56.     By the conduct described above, Defendants engaged in unlawful employment

practices and discriminated against Plaintiff on account of his race by:

               (a)      demoting Plaintiff;

               (b)      denying Plaintiff paid vacation;

               (c)      sending Plaintiff home without pay;

               (d)      requiring Plaintiff to take a drug test;

               (e)      refusing to compensate Plaintiff for all hours worked; and

               (f)      constructively discharging Plaintiff’s employment.

       57.     Defendants’ adverse employment acts toward Plaintiff were motivated by race-

based considerations.

       58.     Defendants’ unlawful and discriminatory employment practices toward

Plaintiff were intentional.

       59.     Defendants’ unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the federal-protected rights of Plaintiff.

       60.     Defendants knew or should have known of the discrimination.

       61.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.       Back pay and benefits;

               b.       Interest on back pay and benefits;

               c.       Front pay and benefits;

               d.       Compensatory damages for emotional pain and suffering,



                                          Page 10 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 11 of 25 PageID 11




               e.       Punitive damages;

               f.       Attorneys’ fees and costs;

               g.       Injunctive relief;

                h.      For any other relief this Court deems just and equitable.

                                       COUNT II
                          TITLE VII – RACE DISCRIMINATION

       62.     Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       63.     Plaintiff, a Black/African-American male, is a member of a protected class

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

       64.     By the conduct described above, Defendants engaged in unlawful employment

practices and discriminated against Plaintiff on account of her race by:

               (a)      demoting Plaintiff;

               (b)      denying Plaintiff paid vacation;

               (c)      sending Plaintiff home without pay;

               (d)      requiring Plaintiff to take a drug test;

               (e)      refusing to compensate Plaintiff for all hours worked; and

               (f)      constructively discharging Plaintiff’s employment.

       65.     Defendants’ adverse employment acts toward Plaintiff were motivated by race-

based considerations.

       66.     Defendants’ unlawful and discriminatory employment practices toward

Plaintiff were intentional.




                                             Page 11 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 12 of 25 PageID 12




       67.     Defendants’ unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the federal-protected rights of Plaintiff.

       68.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering,

               e.      Punitive damages;

               f.      Attorneys’ fees and costs;

               g.      Injunctive relief;

               h.      For any other relief this Court deems just and equitable.

                                COUNT III
             FLORIDA CIVIL RIGHTS ACT – RACE DISCRIMINATION

       69.     Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       70.     Plaintiff, a Black/African-American male, is a member of a protected class

under Florida Civil Rights Act.

       71.     By the conduct described above, Defendants engaged in unlawful employment

practices and discriminated against Plaintiff on account of her race by:

               (a)     demoting Plaintiff;

               (b)     denying Plaintiff paid vacation;


                                            Page 12 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 13 of 25 PageID 13




               (c)      sending Plaintiff home without pay;

               (d)      requiring Plaintiff to take a drug test;

               (e)      refusing to compensate Plaintiff for all hours worked; and

               (f)      constructively discharging Plaintiff’s employment.

       72.     Defendants’ adverse employment acts toward Plaintiff were motivated by race-

based considerations.

       73.     Defendants’ unlawful and discriminatory employment practices toward

Plaintiff were intentional.

       74.     Defendants’ unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the state-protected rights of Plaintiff.

       75.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.       Back pay and benefits;

               b.       Interest on back pay and benefits;

               c.       Front pay and benefits;

               d.       Compensatory damages for emotional pain and suffering,

               e.       Punitive damages;

               f.       Attorneys’ fees and costs;

               g.       Injunctive relief;

                h.      For any other relief this Court deems just and equitable.




                                             Page 13 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 14 of 25 PageID 14




                                        COUNT IV
                             42 U.S.C. §1981—HARASSMENT

       76.     Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       77.     Plaintiff, a Black/African-American male, is a member of a protected class

under 42 U.S.C. §1981.

       78.     The aforementioned actions by Plaintiff’s supervisors and co-workers

constitute unwelcome race harassment.

       79.     The harassment was sufficiently severe or pervasive to alter the terms and

conditions of Plaintiff’s employment.

       80.     Defendants knew or should have known of the harassment of Plaintiff.

       81.     The aforementioned actions created a hostile environment and constitute

discrimination on the basis of race, in violation of 42 U.S.C. §1981.

       82.     The race harassment and conduct of Defendants’ managers and employees

created a hostile work environment which interfered with Plaintiff’s ability to perform his job.

       83.     Defendants’ actions were intentional and encouraged an environment where

degradation based on race was common and tolerated.

       84.     Defendants’ unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the federally-protected rights of Plaintiff.

       85.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.      Back pay and benefits;


                                         Page 14 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 15 of 25 PageID 15




               b.      Prejudgment interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering,
                       inconvenience, loss of enjoyment of life and humiliation;

               e.      Punitive damages;

               f.      Attorneys’ fees and costs;

               g.      Injunctive relief; and

               h.      For any other relief this Court deems just and equitable.

                                      COUNT V
                            TITLE VII—RACE HARASSMENT

       86.     Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       87.     Plaintiff, a Black/African-American male, is a member of a protected class

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

       88.     The aforementioned actions by Plaintiff’s supervisors and co-workers

constitute unwelcome race harassment.

       89.     The harassment was sufficiently severe or pervasive to alter the terms and

conditions of Plaintiff’s employment.

       90.     Defendants knew or should have known of the harassment of Plaintiff.

       91.     The aforementioned actions created a hostile environment and constitute

discrimination on the basis of race in violation of Title VII.

       92.     The racial harassment and conduct of Defendants’ managers and employees

created a hostile work environment which interfered with Plaintiff’s ability to perform his job.



                                         Page 15 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 16 of 25 PageID 16




       93.     Defendants’ actions were intentional and encouraged an environment where

degradation based on race was common and tolerated.

       94.     Defendants’ unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the federally-protected rights of Plaintiff.

       95.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.      Back pay and benefits;

               b.      Prejudgment interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering,
                       inconvenience, loss of enjoyment of life and humiliation;

               e.      Attorneys’ fees and costs;

               f.      Injunctive relief; and

               g.      For any other relief this Court deems just and equitable.

                                COUNT VI
               FLORIDA CIVIL RIGHTS ACT—RACE HARASSMENT

       96.     Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       97.     Plaintiff, a Black/African-American male, is a member of a protected class

under the Florida Civil Rights Act (FCRA), Chapter 760, Florida Statutes.

       98.     The aforementioned actions by Plaintiff’s supervisors and co-workers

constitute unwelcome race harassment.



                                         Page 16 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 17 of 25 PageID 17




       99.     The harassment was sufficiently severe or pervasive to alter the terms and

conditions of Plaintiff’s employment.

       100.    Defendants knew or should have known of the harassment of Plaintiff.

       101.    The aforementioned actions created a hostile environment and constitute

discrimination on the basis of race in violation of the FCRA.

       102.    The racial harassment and conduct of Defendants’ managers and employees

created a hostile environment which interfered with Plaintiff’s ability to perform his job.

       103.    Defendants’ actions were intentional and encouraged an environment where

degradation based on race was common and tolerated.

       104.    Defendants’ unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the state-protected rights of Plaintiff.

       105.    As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.      Back pay and benefits;

               b.      Prejudgment interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering,
                       inconvenience, loss of enjoyment of life and humiliation;

               e.      Attorneys’ fees and costs;

               f.      Injunctive relief; and

                g.     For any other relief this Court deems just and equitable.




                                          Page 17 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 18 of 25 PageID 18




                                        COUNT VII
                             42 U.S.C. §1981 – RETALIATION

       106.    Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       107.    Plaintiff suffered adverse employment actions for engaging in protected activity

under the 42 U.S.C. §1981. Specifically, Plaintiff made good-faith, reasonable complaints of

discrimination (both internally and through the EEOC) based on his race and was

               (a)     harassed and intimidated;

               (b)     demoted;

               (c)     denied paid vacation;

               (d)     sent home without pay;

               (e)     required to take a drug test;

               (f)     refused compensation for all hours worked; and

               (g)     constructively discharged.

       108.    The aforementioned actions by Defendants constitute retaliation by Defendants

in violation of 42 U.S.C. §1981.

       109.    Defendants’ unlawful and retaliatory employment practices toward Plaintiff

were intentional.

       110.    Defendants’ unlawful and retaliatory employment practices were done with

malice or with reckless indifference to the federal-protected rights of Plaintiff.

       111.    As a result of Defendants’ unlawful retaliation, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:


                                         Page 18 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 19 of 25 PageID 19




               a.      Back pay and benefits;

               b.      Prejudgment interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering,
                       inconvenience, loss of enjoyment of life and humiliation;

               e.      Punitive damages;

               f.      Attorneys’ fees and costs;

               g.      Injunctive relief; and

               h.      For any other relief this Court deems just and equitable.

                                     COUNT XVIII
                               TITLE VII – RETALIATION

       112.    Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       113.    Plaintiff engaged in protected activity by opposing an employment practices

made unlawful by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title

VII”). Specifically, Plaintiff opposed racial harassment, racial discrimination, and retaliation

by making good-faith complaints to Defendants, both internally and through the EEOC.

       114.    In retaliation for engaging in protected activity, Plaintiff suffered adverse

employment actions when he was:

               (a)     harassed and intimidated;

               (b)     demoted;

               (c)     denied paid vacation;

               (d)     sent home without pay;



                                         Page 19 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 20 of 25 PageID 20




               (e)     required to take a drug test;

               (f)     refused compensation for all hours worked; and

               (g)     constructively discharged.

       115.    Stated differently, the adverse employment actions suffered by Plaintiff at the

hands of Defendants is causally connected to his opposition and resistance of racial

harassment, race discrimination, and retaliation.

       116.    The aforementioned actions by Defendants constitute retaliation by Defendants

in violation of Title VII of the Civil Rights Act of 1964.

       117.    Defendants’ unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the federally-protected rights of Plaintiff.

       118.    As a result of Defendants’ unlawful retaliation, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.      Back pay and benefits;

               b.      Prejudgment interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering,
                       inconvenience, loss of enjoyment of life and humiliation;

               e.      Punitive damages;

               f.      Attorneys’ fees and costs;

               g.      Injunctive relief; and

               h.      For any other relief this Court deems just and equitable.




                                         Page 20 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 21 of 25 PageID 21




                                    COUNT VII
                     FLORIDA CIVIL RIGHTS ACT—RETALIATION

       119.    Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       120.    Plaintiff engaged in protected activity by opposing an employment practice

made unlawful by the Florida Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”).

Specifically, Plaintiff opposed racial harassment, racial discrimination, and retaliation by

making good-faith complaints to Defendants, both internally and through the EEOC.

       121.    In retaliation for engaging in protected activity, Plaintiff suffered adverse

employment actions when he was:

               (a)     harassed and intimidated;

               (b)     demoted;

               (c)     denied paid vacation;

               (d)     sent home without pay;

               (e)     required to take a drug test;

               (f)     refused compensation for all hours worked; and

               (g)     constructively discharged.

       122.    Stated differently, the adverse employment actions suffered by Plaintiff at the

hands of Defendants is causally connected to his opposition and resistance of racial

harassment, race discrimination, and retaliation.

       123.    The aforementioned actions by Defendants constitute retaliation by Defendants

in violation of the Florida Civil Rights Act.




                                         Page 21 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 22 of 25 PageID 22




       124.    Defendants’ unlawful and discriminatory employment practices were done with

malice or with reckless indifference to the state-protected rights of Plaintiff.

       125.    As a result of Defendants’ unlawful retaliation, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendants:

               a.      Back pay and benefits;

               b.      Prejudgment interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering,
                       inconvenience, loss of enjoyment of life and humiliation;

               e.      Punitive damages;

               f.      Attorneys’ fees and costs;

               g.      Injunctive relief; and

               h.      For any other relief this Court deems just and equitable.

                               COUNT VIII
               FAIR LABOR STANDARDS ACT (UNPAID OVERTIME)

       126.    Plaintiff, ABNER WILLIAMS, re-alleges and adopts, as if fully set forth

herein, the allegations stated in Paragraphs one (1) through fifty-three (53).

       127.    Defendants are subject to the requirements of the Fair Labor Standards Act

(“FLSA”), as amended, 29 U.S.C. § 216(b).

       128.    Defendants are enterprises engaged in commerce as defined by 29 U.S.C. §

203(s)(l)(A) in that they (a) have employees engaged in commerce or have employees

handling, selling, or otherwise working on goods or materials that have been moved in or



                                          Page 22 of 25
  Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 23 of 25 PageID 23




produced for commerce, and (b) have an annual gross volume of sales made or business done

that is not less than $500,000.00.

        129.    Plaintiff is covered as an individual under the FLSA because Plaintiff was

engaged in interstate commerce as part of his job with Defendants. 29 U.S.C. §207(a)(1).

        130.    Throughout his employment with Defendants, Plaintiff worked in excess of forty

(40) hours per week, for which he was not compensated at the overtime rate.

        131.    The FLSA requires each covered employer such as Defendants to compensate

all non-exempt employees, such as Plaintiff, at a rate of not less than 1 ½ times their regular

rate of pay for all work performed in excess of forty (40) hours in a work week.

        132.    Plaintiff is entitled to be paid overtime compensation for all overtime hours

worked for Defendants.

        133.    Defendants’ failure to pay Plaintiff overtime at a rate not less than 1 ½ times

the regular rate of pay for work performed in excess of forty (40) hours in a work week,

violates the FLSA, 29 U.S.C. §§201 et seq., including 29 U.S.C. § 207.

        134.    Defendants knew or had reason to know that Plaintiff performed work in excess

of forty (40) hours per work week.

        135.    Defendants’ violations of the FLSA were knowing, willful, and in reckless

disregard of the rights of Plaintiff.

        136.    As a direct result of Defendants’ violations of the FLSA, Plaintiff suffered

damages by being denied overtime wages in accordance with § 207 and § 216(b) of the FLSA

and has incurred reasonable attorneys’ fees and costs.




                                         Page 23 of 25
 Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 24 of 25 PageID 24




       137.    As a result of Defendants’ violations of the FLSA, Plaintiff is entitled liquidated

damages.

       138.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant

to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendants, including, but not limited to:

               a.        Awarding Plaintiff overtime compensation in the amount due to him for
                         the time worked in excess of forty (40) hours per work week as
                         allowable under the FLSA statute of limitations period;

               b.        Awarding Plaintiff liquidated damages in an amount equal to the
                         overtime award;

               c.        Awarding prejudgment interest;

               d.        Awarding reasonable attorneys’ fees and costs and expenses of the
                         litigation pursuant to 29 U.S.C. §216(b);

               e.        Determining that the FLSA was violated and an adjudication on the
                         merits of the case;

               f.        Ordering any other further relief the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       139.    Plaintiff, ABNER WILLIAMS, demands a trial by jury on all issues so triable.

       DATED this 25th day of August 2020.

                                               FLORIN GRAY BOUZAS OWENS, LLC

                                               /s/ Gregory A. Owens______________
                                               GREGORY A. OWENS, ESQUIRE
                                               Florida Bar No.: 51366
                                               greg@fgbolaw.com
                                               WOLFGANG M. FLORIN, ESQUIRE
                                               Florida Bar No.: 907804
                                               wolfgang@fgbolaw.com


                                          Page 24 of 25
Case 8:20-cv-01991 Document 1 Filed 08/25/20 Page 25 of 25 PageID 25




                                  16524 Pointe Village Drive
                                  Suite 100
                                  Lutz, Florida 33558
                                  (727) 254-5255
                                  (727) 483-7942 (fax)
                                  Trial Attorneys for Plaintiff




                              Page 25 of 25
